department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date conex-142305-02 cc tege eoeg et1 dear your letter to the commissioner dated date regarding the application of revrul_70_504 1970_2_cb_204 to police officers who perform off-duty services for businesses was forwarded to our office for reply you state that revrul_70_504 provides that police officers who perform services off-duty for organizations and businesses requiring police details are exempt from self-employment taxes revrul_70_504 does not address the applicability of self-employment taxes but rather the applicability of federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes to services performed by police officers assigned by a city to a theater owned by an amusement company that paid their wages for the services in revrul_70_504 police officers were held to be exempt from fica and futa taxes under sec_3121 and sec_3306 respectively where services performed at a theater by the police officers were required by city ordinance the police officers remained under the control of the police captain and were paid directly by the owners of the theater the officers were exempt from fica and futa taxes because they were considered to be employees of the city even while performing services for the theater because the officers were subject_to the exclusive direction and control of the police department and the city based on the facts and circumstances police officers may be subject_to self- employment_tax in march v commissioner t c memo a police officer was subject_to self-employment taxes on amounts he earned for off-duty jobs because he was not considered an employee of the private employer but merely provided security services the police officer also was not considered to be an employee of the police department while performing the private services because the department did not have the right to control the officer’s activities and the department only acted as a referral service for the officers in kaiser v commissioner t c memo a police officer who provided security traffic control and other police-type services for private companies was subject_to self-employment taxes on amounts he earned for the off-duty jobs the court held that although the police department required the officers to abide by a code of conduct and required that any outside employment be approved in advance the department was not the officer’s employer with respect to the income earned off-duty because the broad control exerted over off-duty activities was different from the direct control found in a common_law employer-employee relationship the authorities that we discussed above illustrate that the determination of a police officer’s employment_tax status depends upon the facts and circumstances of each case consequently as the situation arises a police officer who performs services for organizations and businesses requiring police details may be an employee exempt from fica and futa taxes or may be an independent_contractor subject_to self-employment taxes i hope this information is helpful to you if you need additional information please contact me or at sincerely will e mcleod chief employment_tax branch division associate chief_counsel tax exempt and government entities
